    Case 1:19-cr-00119-MAC-ZJH Document 7-2 Filed 02/05/20 Page 1 of 3 PageID #: 20
                    Case 7:19-mj-03002 Document                         6    Filed on   lzllglLg         in   TXSD Page 1 of 3
                                                                                                                              United States District Court
AO 472                  Order ofDctention Pending Trial                                                                         Southern District ol Texas


                                         UmrBo Srarss Drsrrucr CoURT                                                           December 09, 2019
                                                                           for the                                              David J. Bradley, Clerk

                                                                Southern   Distict of Texas

                    United States of America                                   )
                                     v                                         )
                                                                               )     Case   No.   7:   l9-mj-03002-01
                    SALVADOR GARCIA, JR.                                       )
                                 De{endant                                     )

                                          ORDER OX'DETENTION PENDING TRIAL
                                                            Part I - Eligibility for Detention

       Upon the


               fl   Motion of the Government attorney pursuant to 18 U.S.C. $ 3142(f)(1), or
               X    Motion of the Government or Court's own motion pursuant to 18 U.S.C. $ 3142(0(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of faot
and conclusions of law, as required by 18 U.S.C. $ 3142(D, in addition to any other findings made at the hearing.

                                Part II - Findings of Fact and Law            as to Presumptions         under $ 3fa2(e)

  !l      neUuttable Presumption Arises Under 18 U.S.C. $ 3142(eX2) (previous violator); There is a rebuttable
       presumption that no condition or combination of conditions will reasonably assure the safety of any other person
       and the community because the following conditions have been met:
           [   1f1 tne defendant is charged               with one of the following crimes described in         18 U.S.C. $   3la2(0(1):
                    E    (a) a crime of violence, a violation of l8 U.S.C. $ 1591, or an offense listed in I8 U.S.C.
                         $ 2332b(g)(5XB) for which a maximum term of imprisonment of 10 years or more is prescribed;                            or
                    tr   tUt an offense for which the manimum sentence is life imprisonment or death; or
                    E    (c) an offense for which a maximum term of imprisonment of l0 years or more is prescribed in the
                         Contolled Substances Act (21 U.S.C. $$ 801-904), the Contolled Substances Import and Export Act
                         (21 U.S.C. $S 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508); or
                    n    tdl   any felony ifsuch person has been convicted           oftwo or more offenses described in subparagraphs
                         (a) through (c) of this paragraph, or two or more State or local of;fenses that would have been offenses
                         described in subparagraphs (a) through (c) ofthis paragraph ifa circumstance giving rise to Federal
                         jurisdiction had existed, or a combination of such offenses; or
                    n (e) any felony that is not otherwise a crime of violence but involves:
                      (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in l8 U.S.C. $ 92i);
                      (iii) any other dangerous weapon; or (rv) a failure to register under 18 U.S.C. 5 2250; and
           E   (2) ttre defendant has previously been convicted of a Federal offense that is described in l8 U.S.C,
               $ 3142(0(l), or of a State or local offense that would have been such an offense if a circumstance
                                                                                                                      giving rise
               to Federal    jurisdiction had existed; azd
           E   (S) tire offense described in paragraph (2) above for which the defendant has been convicted was
               committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           fl(+)  a period of not more than five years has elapsed since the date of conviction, or the release of the
               defendant from imprisonmenl for the offense described in paragraph (2) above, whichever is later.
                                                                                                                                               Page   I of3
    Case 1:19-cr-00119-MAC-ZJH Document 7-2 Filed 02/05/20 Page 2 of 3 PageID #: 21
                         Case 7:19-mj-03002 Document                    6   Filed on L2l09lLg in   TXSD Page 2 of 3
Ao 472         I   l/16) Order of Detention     Trial


  [n.   neUuttable Presumption Arises Under 18 U.S.C. $ 31a2(e)(3) (narcotics,lirearm, orher ofenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
             E (t) *     offense for which a maximum term of imprisonment of l0 years or more is prescribed in the
                   Conholled Substances Act (21 U.S.C. $$ 801-904), the Controlled Substances Import and Export Act (21
                   U.S.C. $$ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. $$ 70501-70508);
             n (Z) an offense under 18 U.S.C. $$ 924(c), 956(a), or 2332b;
             E     (S)   *
                         offense listed in l8 U.S.C. $ 2332b(g)(5)(B) for which a maximum term of imprisonment                of   10 years
                   or more is prescribed;
             E (l) an offense under Chapter 77 of Title 18, U.S.C.               (18 U.S.C. $$ 1581-1597) forwhich a maximum term            of
                   imprisonment of 20 years or more is prescribed; or
             E     (S) an offense involving a minor victim under 18 U.S.C. $$ 1201, 1591,2241.,2242,2244(a\(l),2245,
                   2251,22s1A,2252(a)(l),2252(a)(2),2252(a)(3),2252A(a)(l),2252A(a)(2),2252A(a)(3),22524(a)(4),
                   2260, 2421, 2422, 2423, or 2425.

  fJC.       Concluslons Regardlng Applicability of Any Presumption Estabtlshed Above

             Dfne         defendant has not intoduced sufficient evidence to rebut the presumption above, and detention is
                   orderod on that basis. gart ru       need not be completed)

                   OR
             E fne defendant has presented      evidence suffrcient to rebut the presumption, but after considering the
                   presumption and the other factors discussed below, detention is warranted.

                                       Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. $ 3l 2@) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:


  [By        clear and convincing evidence that no condition or combination of conditions of release           will reasonably assure
     the safety of any other person and the community.


  Xgy        u preponderance of evidence that no condition or combination of conditions of release           will reasonably       assure
     the defendant's appearance as required.

In addition to any findings made on           tle   record at the hearing, the reasons for detention include the following:


         n   Weight of evidence against the defendant is strong
         E   Subject to tengthy period of incarceration if convicted
         I   frior criminal history
         !   farticipation in criminal activity while on probation, parole, or supervision
         I   ttistory of violence or use of weapons
         I   Uistory of alcohol or substance abuse
         E   Lack of stable employment
         E   Lack of stable residence
         !   Lack of financially responsible sureties
         E   Lack of significant community or family ties to this diskict
                                                                                                                                     Page?   of3
     Case 1:19-cr-00119-MAC-ZJH Document 7-2 Filed 02/05/20 Page 3 of 3 PageID #: 22
                    Case 7:19-mj-03002 Document                  6   Filed on L2109179 in TXSD           Page 3 of 3

AO 472 (Rev. I l/l 6) Order of Detenlion Pending Trial


        !    Significant family or other ties outside the United States
        !    Lack of legal status in the United States
        !    Subject to removal or deportation after serving any period of incarceration
        E    Prior failure to appear in court as ordered
        fl   Prior attempt(s) to evade law enforcement
        fl   Use of alias(es) or false documents
        !    Background infonnation unknown or unverified
        fl   lrior violations of probation, parole, or supervised    release


OTHER REASONS OR FURTHER EXPLANATION:
Defendant is charged with escape from a federal prison in l:19-cr-001 l9 on July 12, 2019; therefore, detention is
warranted. Findings were made in Court after Defendant waived both Identity and Detention Hearings after consutlation
with Counsel. Should new information come to light that would materially affect this Court's ruling Defendant may
move to reopen the detention hearing. See 18 U.S.C. $ 3142(f). Defendant may also seek review of this ruling by the
District Court pursuant to l8 U.S.C. $ 3145.




                                                  Part fV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attomey General's designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel.- On oidei-of a court of the United States or on request of an attomey for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court

Date:                  t2109/2019
                                                                               United States Magissate Judge




                                                                                                                       Page 3   of3
